DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/31/2019 and 05/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	

Claim Status
Claims 3-5 and 7-9 have been amended to fix a multiple claim dependency issue.
Claims 1-10 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Regarding claim 1, the phrase “mainly composed of nickel” is interpreted based on the instant specification shown on page 8 lines 4-5, “means that a content of nickel in the framework of  the metal porous body is not less than 50% mass.”

Regarding limitations recited in Claims 1, 4, 5, 7, 8 which are directed to a manner of operating/testing the disclosed device (e.g. “subjecting to…..potential scans”, “using Auger electron spectroscopy”, “using X-ray photoelectron spectroscopy”, “using thermal desorption spectrometry”, etc.), it is noted that neither the manner of operating/testing a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “a content of a total of Ni2O3 and Ni(OH)2 is higher than a content of NiO in the surface” is indefinite as it is unclear if the Applicant means that the content of a total of Ni2O3 and Ni(OH)2 should be treated as a combined total of the two compounds or if the content of a total of each compound separately is higher than the content of NiO. Further clarification is required. For the purpose of comparison to the prior art, claim 3 is interpreted to mean the content total of each compound separately is high than the content of NiO. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonoda et al. (US 5405719-hereinafter Sonoda).



Regarding claims 1-8 and 10, Sonoda discloses an alkaline storage battery with a nickel hydroxide electrode. Sonoda further teaches wherein a sintered nickel substrate having a porosity of 90% was impregnated with a mixed acidic solution (pH=2) containing nickel nitrate and cobalt nitrate at 80 C for 10 minutes and then immersed in a sodium hydroxide aqueous solution at 60 C for 30 minutes.  The substrate was then washed with hot water at 80 C and then dried at 100 C for 30 minutes. Sonoda states that the process above can be repeated (Sonoda Col. 8 Example 2).
	 While the prior art does not explicitly teach oxygen being detected within a depth of 5 nm from the surface, hydrogen being detected at least in the surface, the content total relationship between NiO, Ni, Ni2O3 and Ni(OH)2, and spectrum peaks; as the nickel electrode taught by the prior art and the 2O3 and Ni(OH)2 (Claims 2 and 3), spectrum peaks (Claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Alternatively, It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the nickel hydroxide electrode of Sonoda is made through a very similar process as the nickel porous body of the instant application, therefore, it would be obvious to a skilled artisan as of the effective filing date that the electrode of Sonoda and the porous body of the instant application would have very similar structures and properties and when undergoing tests/experiments as presented in the claims, it would be expected that the nickel hydroxide electrode and the nickel porous body to have the same results.

	Regarding claims 9 and 10, Sonoda discloses a nickel hydroxide electrode used as a current collector in a nickel metal hydride battery (Sonoda Col. 1 lines 10-50).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 3643732 teaches a preparation of a nickel electrode through a following treatment of steps. JP 3643732 teaches wherein a sintered nickel electrode plate is immersed in an impregnating solution (similar to the acid treatment of the instant specification) for 60 minutes and is then pulled from the impregnating solution, heated in warm air at 70 C for a predetermined time for intermediate drying. The nickel electrode plate is then immersed in an aqueous solution of sodium hydroxide at a temperature of 80 C for 60 minutes before finally being taken out, washed with water and then dried in 90 C air for 60 minutes ([0012-0016]).

JP 2016169429 teaches of porous metals used as electrode materials for power storage devices. JP 2016169429 teaches wherein the heat treatment/ drying step is done at a high temperature of 500 -1200 C. The reference does teach that an acidic solution is used to selectively remove some of the metal material ([0023-0024]) and that the heat treatment step is done at a temperature of 500-1200 C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Kwang Han/Primary Examiner, Art Unit 1727